Citation Nr: 9901018	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-02 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased rating for status post left 
inguinal herniorrhaphy with post-traumatic left inguinal 
nerve abnormalities to include chronic causalgia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
post-operative scar, right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1994.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.

As a preliminary matter, the Board notes that in a March 1995 
hearing at the RO, the veteran indicated that his service-
connected disabilities adversely affected his employability.  
In light of that statement, it appears that the veteran may 
have raised a claim for a total disability rating, based on 
individual unemployability, due to service-connected 
disabilities.  That issue has not been developed for 
appellate review, and is referred back to the RO for 
appropriate action.


REMAND

The veteran essentially contends that his service-connected 
hernia disabilities are worse than that represented by the 
currently assigned evaluations.  The Board notes that during 
the pendency of this appeal, the RO increased the evaluation 
for the veterans left hernia disability from noncompensable 
to 10 percent disabling.  Nevertheless, as the veteran has 
not be granted the maximum rating available under the VA 
Schedule for Rating Disabilities, his appeal as to that issue 
has not been abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

A brief review of the veterans claims file reveals that in a 
November 1994 rating decision, the veteran was granted 
service connection for status post right inguinal hernia and 
left inguinal hernia with post-traumatic left inguinal nerve 
abnormalities including causalgia.  A noncompensable 
evaluation was assigned for that disability, pursuant to 
38 C.F.R. § 4.115, Diagnostic Code 7338, which sets forth the 
criteria for evaluating inguinal hernias, and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8530, for paralysis of the ilio-
inguinal nerve.  Subsequently, in an April 1995 rating 
decision, the RO assigned a separate noncompensable rating 
for the right hernia scar, and a 10 percent rating for the 
residuals of the multiple left inguinal hernia repairs with 
post-operative left inguinal nerve abnormalities including 
chronic causalgia.  

The Board has reviewed the medical evidence of record and 
finds that it is inadequate to properly evaluate the 
veterans disabilities.  The evidence most pertinent to this 
claim consists of VA examinations dated in September 1994.  
Those records are silent as to whether the veterans hernia 
was either readily reducible or well supported by a truss.  
See 38 C.F.R. § 4.115, Diagnostic Code 7338.  Additionally, 
the Board notes that the veterans left hernia disability 
consists of status post hernia repairs as well as nerve 
abnormalities.  The Board notes that when a disability 
contains separate and distinct manifestations, and none of 
the symptomatology of one condition is duplicative of or 
overlapping with the symptomatology of the other conditions, 
it is permissible to assign separate ratings for the 
different conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Thus, the Board finds that the RO should assign 
separate evaluations for the veterans left inguinal hernia 
disability and his left inguinal hernia nerve abnormalities.

Finally, the Board notes that in the March 1995 hearing, the 
veteran indicated that he had applied for vocational 
rehabilitation benefits, but that he did not qualify for 
those benefits.  In light of the veterans contentions that 
his service-connected hernia disabilities adversely affect 
his employability, the Board finds that the RO should obtain 
the veterans VA Vocational Rehabilitation file for 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b).  

Therefore, in light of the foregoing, this appeal is REMANDED 
to the RO for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the current 
nature and severity of his status post 
left inguinal herniorrhaphy with post-
traumatic left inguinal nerve 
abnormalities to include chronic 
causalgia, as well as his post-operative 
scar, right inguinal hernia repair.  The 
examiner is requested to evaluate the 
veterans disabilities in terms of the 
criteria in the VA Schedule for Rating 
Disabilities.  In that regard, the 
examiner is requested to comment on 
whether the veterans status post left 
inguinal hernia repair is either readily 
reducible or well supported by a truss.  
Additionally, the examiner is requested 
to describe the severity of the left 
inguinal nerve abnormality, and to 
describe the veterans right inguinal 
hernia scar.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished.  The 
entire claims folder must be made 
available to the examiner for review in 
connection with the appeal.

2.  The RO should obtain the veterans VA 
Vocational Rehabilitation folder and 
associate it with his claims folder.

3.  After completion of the above, the RO 
should review the record to determine 
whether the requested development has 
been satisfactorily completed.  
Thereafter, the RO should reevaluate the 
veterans claims on appeal.  The RO 
should assign a separate evaluation for 
the veterans status post left inguinal 
hernia and for his left inguinal nerve 
abnormalities.  The RO should also 
consider whether an extra-schedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321(b), in light of the additional 
evidence received regarding the veterans 
employability.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and be given an opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to obtain additional information and to accord the veteran 
due process of law.  The Board does not intimate any opinion 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
